Citation Nr: 1141687	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-32 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2011, the Veteran testified before the undersigned Veterans Law Judge at Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's left eye disorder existed prior to service and it did not increase in severity as a result of service.

CONCLUSION OF LAW

A left eye disorder was not incurred or aggravated during the Veteran's active duty service.  38 U.S.C.A. § 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to the decision appealed, VA notified the Veteran in February 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain and notice of how disability ratings and effective dates are assigned in the event service connection is granted.

Factual Background

Service treatment records include the Veteran's March 1966 enlistment medical examination and history reports.  Physical examination revealed a left eye visual acuity of 20/200.  The diagnosis was defective left eye vision.

An undated ophthalmologic consultation note stated that the Veteran was then 18 and his left eye vision was 20/600.  The diagnosis was amblyopia ("lazy eye").  The appellant was prescribed glasses.

An optometry treatment note dated in October 1968 reported a visual acuity of 20/400.  The Veteran's left eye had decreased vascularity with thin vessels and that there was a retinal scar over the macular area.  A diagnosis of old injury to the left eye or central retinal artery occlusion of an early age existing prior to service was provided.  

In his May 1969 medical history report the Veteran claimed eye trouble.  His May 1969 separation medical examination report noted left eye macular scaring and decreased vascularity.  Left eye visual acuity was 20/400.  The diagnosis was amblyopia which did not begin in the line of duty and existed prior to service.  

A report of medical examination dated in July 1980 noted defective distant and near vision as well as a chororetinal scar markings of the left eye.  It was found that the Veteran was not medically qualified for service.  Despite his earlier history, in a July 1980 medical history report the Veteran denied a history of eye trouble.

The Veteran was afforded a VA eye examination in May 2008.  The examiner reported reviewing the Veteran's claims file and medical records.  The Veteran's left eye corrected visual acuity was 20/hand motion.  Diagnoses of left eye chorioretinitis of questionable etiology probably infections in nature and cataracts bilaterally were provided.  It was noted that the Veteran was unsure about when his vision went bad but stated that it was at least 25 years ago.  

The Veteran was examined by a new VA examiner in July 2008.  That examiner noted reviewing the claims file and service treatment records.  In his report, the VA examiner noted that the Veteran had left eye macular scarring, and that the date of the onset, by military medical records, was that it was present at the time of service.  The Veteran did not recall having defective vision in the left eye as a child and there was no history of left eye injury or infection.  A diagnosis of longstanding left eye chorioretinitis with macular scarring was provided.  In his remarks the VA examiner reported that the military medical records indicated significantly decreased vision when the appellant was 18 years old.  The examiner opined that chorioretinitis was not caused by macular scarring but was part of the same ocular condition that caused the Veteran to have decreased vision upon enlistment.  He further opined that these conditions existed before the Veteran entered the military.

In September 2008, the July 2008 VA examiner was asked to opine as to whether the Veteran's eye condition was aggravated during his service.  The examiner opined in response that military service did not aggravate the pre-service condition of significantly reduced left eye vision.  The examiner noted that the Veteran's visual acuity differed from 20/200 in 1966 to 20/600 when the Veteran was examined at the age of 18, to 20/400 in 1968 at the time of discharge, to light perception in 1980 and finally to hand motion most recently in 2008.  The examiner stated, however, that rather than attributing this to a deterioration of vision in the left eye between 1966 and 1980 followed by an improvement in vision from light perception to hand motion between 1980 and 2008, these changes were more likely a function of the visual acuity chart used at the time of testing as the characters used in different charts could provide different results.

During his July 2011 Travel Board hearing, the Veteran asserted that he did not notice any left eye vision trouble prior to his service and that he had not injured his eye prior to service.  He asserted his belief that his left eye disorder was therefore due to his service.

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) . Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If a pre- existing disorder is "noted" on entering service, the appellant has the burden of showing an increase in disability during service.  If the appellant meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease. Wagner, 370 F.3d at 1096. 

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Veteran was diagnosed with defective left eye vision at enlistment.  As such, the presumption of soundness at enlistment is rebutted.  38 U.S.C.A. § 1111.  Accordingly, under Wagner the appellant has the burden of showing an increase in left eye disability during service.  If the appellant meets that burden and shows that an increase in disability occurred, the burden then shifts back to the government to show that any increase was due to the natural progress of the disease. Wagner, 370 F.3d at 1096. 

In this regard, the appellant's left eye visual acuity was 20/200 at enlistment and 20/400 at separation.  While the appellant argues that his left eye disorder is due to service, the only medical opinion addressing the etiology of the disorder, and whether the disorder increased in severity is a September 2008 VA medical opinion which states that military service did not aggravate the pre-service condition of significantly reduced left eye vision.  The examiner acknowledged that the Veteran's visual acuity differed from 20/200 in 1966 to 20/600 when the Veteran was examined at the age of 18, to 20/400 in 1968 at the time of discharge.  The examiner opined, however, that these changes were likely a function of the visual acuity chart used at the time of testing as the characters used in different charts could provide different results.  Moreover, the examiner opined that chorioretinitis was not caused by macular scarring but was part of the same ocular condition that caused the Veteran to have decreased vision upon enlistment.  There is no competent opinion to the contrary that the appellant's preexisting left eye disorder was aggravated during the course of his service.  Hence, the appellant has failed to meet his burden under Wagner.  As such, entitlement to service connection for a left eye disorder must be denied.  

In making this decision the Board acknowledges that the appellant is competent to state that he had increased problems with his vision as he performed his military duties.  The appellant, however, is not medically trained, and hence, he is not competent to state that any preexisting left eye disorder was permanently aggravated during the course of his military service.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disorder is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


